Broyles, J.
1. Where the accused was asked by a youth of eighteen years for a drink of whisky, and replied that he could not let him have it, as he was a minor, and shortly thereafter the accused placed on the ground, near the minor, a bottle with some whisky in it, and went off about 100 yards upon an alleged call of nature, and while he was gone the minor picked up the bottle and took a drink of the whisky, held, that it was for the jury to determine whether it was the intention of the accused to allow the minor to get hold of the whisky and drink it, and whether his action in going off for the ostensible purpose of attending to a call of nature, while leaving the whisky behind near the minor, was a mere pretext and subterfuge to escape a possible prosecution and conviction for furnishing intoxicating liquor to a minor. Blodgett v. State, 97 Ga. 351 (23 S. E. 830).
2. There was some evidence to support the verdict. If it was not the intention of the accused to give the whisky to the minor, it was incumbent upon him to see that the minor, who had already asked him for whisky, did not have an opportunity to get hold of the bottle of liquor; and the leaving of the whisky in the virtual control of the minor during the temporary absence of the accused amounted to such criminal negligence as was legally equivalent to an actual intention on his part to furnish the whisky to the minor. See Blodgett v. State, supra; 2 Woollen & Thornton on Intoxicating Liquor, § 730. Judgment affirmed.